Citation Nr: 1629536	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  14-07 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a chronic headache disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran had active military service from July 1974 to July 1978.

These matters are on appeal from a rating decision issue in November 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Video Conference hearing.  A transcript of this hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  At his May 2015 BVA hearing, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal on the issue of entitlement to service connection for a right ankle disability.

2.  The preponderance of the evidence weighs against a finding that the Veteran has a chronic headache disability, at this time.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for a right ankle disability, by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


2.  The basic criteria for service connection for a chronic headache disability are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, at the May 2015 hearing, the Veteran, through his representative, withdrew the claim of entitlement to service connection for a right ankle disability.  Hence, there remain no allegations of errors of fact or law.

II. Service Connection Claim

At the outset, as indicated in an October 2012 RO formal finding, the Veteran's complete service treatment records (STRs) are unavailable.  The United States Court of Appeals for Veterans Claims (Court) has indicated that when a veteran's records are presumed destroyed, the Board has a heightened obligation to explain its findings and conclusions, and to consider carefully the requirement that the benefit of the doubt be resolved in favor of the claimant.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Gregory v. Brown, 8 Vet. App. 563, 570 (1996).  The Board will comply with this heightened obligation in considering the Veteran's claim.

The Veteran's available STRs include a September 1977 dental record which indicates a history of migraine headaches.

On November 2012 VA headaches Disability Benefits Questionnaire examination, the examining physician noted that the Veteran presented that in 1975 he had a headache that lasted about 30 minutes, but resolved spontaneously.  He stated that during a medical evaluation a migraine was diagnosed and that additional physicians treated him for headaches during service.  

Post-service, in 1982 a physician diagnosed headaches.  However, he stated that he had never seen any other physicians for headaches and there was no additional claims file documentation of evaluation of, or treatment for headaches.  The Veteran stated that he had one every four months.

After a thorough examination of the Veteran and review of the claims file, the examining physician indicated a normal examination.  The examining physician opined that although there were symptoms, there was no current clinical objective evidence of diagnosable chronic headaches or migraines, and no medical record documentation of evaluation of, or treatment for chronic headaches after service discharge in 1978.

There is no medical evidence of a respiratory disability either during or since the Veteran's service.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

To the extent that the Veteran complains of headaches about once every four months, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  VA needs to identify a 'disability,' not symptoms of a disability, or treatment. Sporadic headaches does not necessarily indicate a chronic condition, or migraines. 

Accordingly, service connection cannot be granted for symptoms of a disability, standing alone.  The treatment records, overall, provide highly probative evidence against this claim.  While the Board understands the Veteran's concerns, he is not medically qualified to diagnose himself with any chronic headache disability.

In any event, even if a chronic headache disability had been diagnosed, this would not provide a basis to the grant as there is no evidence of any respiratory disability in service or any evidence of an etiological relationship between any claimed chronic headache disability and the Veteran's service.

Accordingly, the preponderance of the evidence is against the claim for service connection for a chronic headache disability and the claim must be denied.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for a chronic headache disability and there is no doubt to be otherwise resolved.  As such, this claim is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Duties to Notify and Assist

With regard to the claim of entitlement to service connection for a chronic headache disability, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

The Board finds that the examination report and opinion shows the examining physician considered the evidence of record and the reported history of the Veteran, conducted a thorough VA examination and a review of the claims file, noting all findings necessary for proper adjudication of the matter, and explained the rationale for the opinion offered.  Hence, the Board finds that the VA examination and medical opinion obtained in this case are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.


ORDER

The issue of entitlement to service connection for a right ankle disability, is dismissed.

Service connection for a chronic headache disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


